Per Curiam.

The judgment must bp affirmed. It was in proof that the plaintiff had laboured for the defendant between two and three months, and the amount recovered was not more than an adequate compensation, according to the rate agreed on for the year. The contract, it is true, was for a year, but the circumstances disclosed by the evidence afford a reasonable presumption that such contract was rescinded, and that the plaintiff quitted the defendant’s service with his consent. The order for the fifteen dollars bears date the very.day on which he left the defendant, and no complaint appears to have been made at the time. There was, at all events, a consideration for the order, and it must be considered as advanced upon the plaintiff’s wages, and not having been accepted, and payment having been refused by the defendant, there can be no good reason why he should not pay it.(a) It could not be considered a payment or extinguishment of the plaintiff’s demand: it was not negotiable, nor had it been paid by the person on whom it was drawn, so that the defendant could not, in any way, be exposed to a second responsibility for the same demand.
Judgment affirmed.

 Vide Thorpe v. White and others, 13 Johns. Sep. 53.